Citation Nr: 1227354	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  05-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 through December 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2010, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

In August 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, the matter has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Hypertension did not have onset during active service, did not manifest within one year of the Veteran's retirement from active service, and is not etiologically related to his active service. 

2.  An eye disability did not have onset during the Veteran's active service, is not etiologically related to his active service, and was not caused or aggravated by a disorder for which service connection has been established.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, the duty to notify was satisfied by way of a letters sent to the Veteran in March 2004 and July 2009 that fully addressed all notice elements.  Notice regarding the assignment of disability ratings and effective dates was not provided until the 2009 letter.  The timing error with regard to that notice is harmless error because, as service connection had not been established, no disability rating or effective date was assigned.  See generally, Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and records of the Veteran's claim for disability benefits with the Social Security Administration (SSA).  Also associated with the claims file are private treatment records and records of treatment of the Veteran by military facilities post his retirement from active service.  

In July 2005, the RO obtained medical opinion with regard to the Veteran's claim of entitlement to service connection for hypertension.  The physician described the Veteran's hypertension in sufficient detail, included a review of the claims file, and provided an analysis to support his conclusion.  The opinion is therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

There is no evidence establishing that an event, injury, or disease of the Veteran's eyes occurred in service, or evidence establishing any disease of his eyes manifesting during an applicable presumption period.  The only indication of an association was expressed in terms of his hypertension, which the Board determines in this decision does not warrant an award of service connection.  For these reasons, VA has no duty to provide an examination or obtain an opinion with regard to his claim of entitlement to service connection for an eye disability.  

During the hearing before the undersigned, the Veteran's representative requested that VA obtain an independent medical opinion with regard to his hypertension and eye disability, contended to be due to his hypertension.  The Board finds that the July 2005 medical opinion satisfied VA's duty to assist as far as obtaining a medical opinion or providing an examination.  There is no contention that he suffers from any relevant condition other than what is documented in the claims file.  Examination of the Veteran as opposed to obtaining an opinion is not indicated.  These issues are not of such medical complexity or controversy to warrant any additional examination or opinion by an independent medical expert.  See 38U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2011).  

In August 2010, the Board remanded this matter with instructions to obtain SSA disability records and then readjudicate the claim.  These actions were completed and there has thus been compliance with the August 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  


II.A  Hypertension

The Veteran contends that his hypertension manifested during the last year of his active duty and during the first year after his retirement from service.  Therefore, he maintains that service connection is warranted on a direct or presumptive basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board find that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service treatment records include an April 1990 report of medical history, for the purpose of a Medical Evaluation Board (MEB), in which the Veteran indicated that he did not then have nor had ever had high or low blood pressure.  The associated report of medical examination includes a blood pressure measurement of 126/84.  Service treatment records also include a Coronary Artery Risk Evaluation form that documents that his blood pressure was 124/82 in February 1989 and 126/84 in April 1990.  The condition the MEB was concerned about was low back pain.  

There are numerous blood pressure measurements (with the systolic value over the diastolic value, in millimeters of mercury) recorded in the service treatment records.  These include the following:  142/86 in April 1990, 140/80 in June 1990, 147/86 in August 1990, 130/80 in September 1990, and 139/91 in October 1990.  The August, September, and October readings were obtained when he was treated for testicular pain, spermatocele, and hernia.  His service treatment records are negative for any mention of diagnosis of or treatment for hypertension.  The lack of such a diagnosis or treatment in service militates against a finding of direct service connection.  

In an April 2006 writing the Veteran explained why he why he believes that hypertension had onset during active service or within one year following separation from active service.  He referred to blood pressure readings of 140/80 contending that these demonstrated hypertension.  He referred to the VA Form 21-2545 from April 6, 1991, a VA Form 10-9034 from April 10, 1991, an April 1992 Neurological Narrative signed by Dr. C. and a VA Form 10-9034 dated May 23, 1991 signed by Dr. "J.C."  The Board addresses those items of evidence in the following paragraphs.  The Veteran has not described any symptoms of hypertension or provided any other explanation as to his opinion that he had hypertension at those time.  

The Veteran was separated from active service on December 31, 1990.  He underwent a VA compensation and pension (C&P) examination in April 10, 1991.  This is recorded in a VA Form 10-9034.  Blood pressure measurement is listed in that examination report as 140/80.  Listed in the April 10 1991 examination report are 15 diagnoses; there is no diagnosis of hypertension or high blood pressure.  

The April 10, 1991 examination report is evidence unfavorable to the Veteran's claim.  The examiner recorded his blood pressure measurement and provided 15 diagnoses but he did not diagnosis hypertension.  Thus, he had all of the data before him that the Veteran has contended shows he had hypertension and he provided a comprehensive examination report.  It does not follow that the examiner would have not diagnosed hypertension if the Veteran had hypertension.  

In the section for medical history on the VA Form 21-2545 dated April 6, 1991, to be completed by the examinee, the Veteran listed 12 different items.  These included many of the conditions for which he sought disability compensation in his January 1991 VA Form 21-526, and also included "Hypertension" and "Renal (Kidney) problems" (sic); conditions for which he had not claimed entitlement to disability compensation.  The Veteran's report of a history of hypertension in the April 6, 1991 Form 21-2545 is his lay opinion that he had hypertension.  It is not expert medical evidence nor is it a medical finding of hypertension.  The Board addresses the Veteran's lay opinion evidence further along in the instant decision.  

It is also noted that the Veteran did not mention hypertension in any statement requesting VA benefits.  A claim of entitlement to VA benefits must include a intent to apply for benefits.  Brokowski v. Shinseki, 23 Vet. App. 79, 83 (2009).  Merely listing a condition in a history report for a VA examination is not a claim for benefits for the condition.  Id.  

Of record is a consultation report dictated on May 23, 1991.  This consultation report addresses whether the Veteran had a psychiatric condition.  In the background section of the report it states that the Veteran reported having health problems in the last several years of his active service which led him to decide to retire.  The report states that "he focused a great deal of attention on his many physical complaints, including back pain, leg problems, high blood pressure, complications relating to urological surgery, and a chronic skin condition."  

This quoted sentence is the only mention of "high blood pressure."  It is not a medical finding of high blood pressure or hypertension.  Rather it is documentation of the Veteran's concerns.  The remainder of the report addresses whether he had a psychiatric disorder.  The clinician noted that "[t]he results of psychological testing suggest that he overendorses items reflecting psychopathology and may be making an effort to exaggerate his degree of suffering."  

This consultation report does not substantiate or document that the Veteran had high blood pressure or hypertension at that time.  Rather it reflects only that he reported concerns about high blood pressure in the context of a psychiatric interview.  The characterization of the test results by the examiner, even though he referred to psychopathology, tends to reduce the value of any report of the Veteran that he had high blood pressure because it suggests that what he considered to be high blood pressure may have not been hypertension but rather his own lay interpretation of high blood pressure.  Considering this along with the contemporaneous report of physical medical examination, listing 15 diagnoses but absent for a diagnosis of hypertension, the Board finds these items of evidence tend to show that the Veteran did not have hypertension in April - May 1991.  

As between the Veteran's opinion that he had hypertension at that time and the findings and diagnoses listed in the examination report, the Board finds the examination report to be more probative.  This is because a medical professional, through training and experience, would have better knowledge of what constituted hypertension than would a lay person.  

Blood pressure measurements were obtained when the Veteran presented for  VA treatment for other conditions.  An August 1991 medical certificate documents a measurement of 128/94 and a repeat measurement of 128/86.  There is no diagnosis of hypertension or high blood pressure.  

The Board has considered the Veteran's numerous statements that he had hypertension during service, or within one year of separation from service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

The Veteran's own opinion that he had hypertension in 1990 or 1991, whether expressed by him in the April 6, 1991 Form 21-2545, communicated to the examiner in May 1991, or expressed by him since that time, is not competent evidence because hypertension is not a simple condition and he has not described any symptoms obtained through his own senses.  The Board has already addressed his asserted supporting documents from 1991.  

At this point, the Board notes that regulation defines hypertension.  That definition is found at 38 C.F.R. § 4.104, Diagnostic Code 7101, a section that addresses ratings to be assigned for hypertension.  That section states that, for the purposes of that section, the term hypertension means diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm, or greater, with a diastolic blood pressure of less than 90 mm.  It is also noted that this is in Chapter 4 of Title 38 of the C.F.R., the chapter that addresses disability evaluations.  As such, the Board is not stating that the section is dispositive as to whether hypertension is diagnosed.  Such diagnosis depends on medical expertise.  

That being said, the section does not provide any support for the Veteran's contention that he had hypertension during service.  Not only are there no in-service findings of hypertension, but the blood pressure readings during service include only a single diastolic measurements of 90 or higher and contain no systolic measurements of 160 or higher.  The lone in-service diastolic measurement of 91 cannot be considered a showing of diastolic pressure of predominantly 90 or greater; nor can the August 1991 measurement of 128/94 given the other measurements recorded.   Section 4.104, Diagnostic Code 7101 applied to the blood pressure measurements during service and in the first year following separation from service offers no support for the Veteran's argument that he had hypertension during service or within the first year after separation from active service.   

Hypertension was first diagnosed in the April 9, 1992 Neurological Narrative Summary signed by "R.M.C.," M.D.  While Dr. R.M.C. noted that the Veteran's hypertension was manifested by a blood pressure reading of 150/100, that was more than one year after the Veteran's retirement from service, and Dr. R.M.C. made no findings that it was in any way related to service.  That evidence is not favorable to a finding that hypertension had onset during the Veteran's active service or manifested within one year of separation from active service.  

As a matter of completeness, the Board notes that VA treatment records include blood pressure measurements of 154/88 in August 1992, 140/90 in October 1992, 132/84 in March 1993; 144/85 in February 1994, and 140/86 in September 1994, and 148/105 in January 1995.  VA treatment records, dated in 1995 and 1996, confirmed the diagnosis of hypertension.  

None of these records relate his hypertension to his active service or provide evidence that hypertension had onset during active service or within one year of separation from active service.  

In July 2005 an expert opinion was obtained as to the onset of the Veteran's hypertension.  The claims file was provided to a VA physician and he indicated in the report that the medical records had been reviewed in depth.  He noted blood pressure measurements recorded in the service and post service treatment records.  The physician explained that physical examinations in 1968, 1979, 1984, 1989, and 1990 recorded blood pressure readings in the normotensive range so there would be no diagnosis of hypertension.  The physician noted that the first recorded blood pressure post service in April 1991 does not meet the criteria for hypertension.  He stated that the April 1992 records, from Dr. R.M.C. did show that the Veteran had hypertension at that time.  

The physician provided an expert opinion that is unfavorable to the Veteran's claim.  He provided the following explanation:  

There is no documented record of a hypertensive blood pressure recorded in his service medical record.  While I fully believe that hypertension does not occur overnight and therefore the hypertension first recorded in April 1992 had to have its beginning somewhere preceding that, I can find no documented record of an elevated blood pressure at any time preceding that date.  Therefore, my opinion is no objective evidence to establish his claim for hypertension having developed during his medical service.  I also agree with the 2507 - I found no evidence of three or five day blood pressure checks to confirm the diagnosis, even when the diagnosis was made in 1992 and further "substantiated" in 1999 through 20003 (sic).  

The VA physician's July 2005 review of the claims file is adequate for evaluation purposes.  It is supported by clear and logical rationale and is consistent with the other medical evidence of  record.  The Board therefore affords the opinion significant probative weight unfavorable to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the value of a medical opinion comes from its reasoning").  

Added to the claims file in April 2010 is a letter signed by a registered nurse from Brooks Army Medical Center.   She listed conditions that that the Veteran was being treated for at that facility and stated as follows:  "[h]e has in his possession copies of his medical records during his active duty tenure that would indicate that his hypertension . . . predated his discharge from active duty service in the U.S. Army."  

The Board affords this letter little probative weight because it contains only reference to his service treatment records but includes no explanation as to what in those records shows that his hypertension predated his discharge from service.  Because the examination report from July 2005 included an explanation as to the physician's conclusion, the Board finds that the July 2005 opinion is of considerably greater probative value than the April 2010 letter. 

Finally, of record are lay statements from the Veteran's spouse and neighbor.  These do not provide evidence of when the Veteran's hypertension had onset or first manifested.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension.  Hence, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.B.  Eye Disorder 

VA first received a claim of entitlement to service connection for an eye disability in March 2004.  The Veteran stated as follows:  "I am currently undergoing laser surgery for my eyes.  High blood pressure is a contributing factor to my eye problems."  

The Veteran does not contend, and the evidence does not show that he developed a disease or injury of his eyes in service.  His service treatment records are negative for a chronic, identifiable eye disorder of any kind.  The report of his April 1990 Medical Board Examination prior to his retirement from service documents that he had defective uncorrected near and distinct visual acuity of both eyes and includes distant vision of 20/40 vision in the right eye and 25/20 in the left eye, and near vision of 20/25 for both eyes.  There is no evidence in the service treatment records that he had other than refractive error of the eye.  Refractive error of the eye is not a disease or injury within the meaning of the law and regulations governing the award of VA compensation.  38 C.F.R. § 3.303(c) (2011).  Not only are the Veteran's service treatment records negative in that regard, the report of an April 1991 VA examination was similarly negative, and, in fact, showed that the Veteran's distant visual acuity was normal at 20/20, bilaterally.  These records are therefore evidence against a finding that his current eye disability had onset during or was caused by his active service.  

The primary thrust of the Veteran's contentions is he has an eye disorder, diagnosed as glaucoma and central vein occlusion of the right eye, as a result of hypertension.  Therefore, he maintains that service connection is warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Treatment notes from February 2004 document that the Veteran reported a decrease in visual acuity of his right eye in the past 4 to 5 days.  Diagnosis was ischemic central retinal vein occlusion.  He underwent retinal photocoagulation on the right shortly thereafter.  April 2004 notes include a diagnosis of glaucoma.  

Treatment notes form Brooks Army Medical Center, for example from April 2007, document that the Veteran has been diagnosed with central retinal vein occlusion, keratoconjunctivitis, glaucoma / interocullar pressure, and diabetes mellitus.  A history of the present illness states that the Veteran had a history of ischemic central retinal venous occlusion from February 2004 when he noted a drop in vision.  August 2007 notes list the following assessments: retinal vein occlusion, central; retinal neovascularization; glaucoma / intraocular pressure; diabetes mellitus; one eye: near total imp.; other eye: near-normal vision; vitreous hemorrhage -right eye.  

Neither diagnosis nor symptoms of an eye injury or disease were recorded prior to February 2004, nor does the Veteran assert an earlier date.  In April 2004, "V.B.," O.D., an Optometrist at Randolph Air Force Base, stated that the Veteran had significant permanent visual loss in his right eye from central retinal vein occlusion.  She explained that this condition "is a fairly common retinal vascular disorder that presents with sudden, painless visual loss and  has been associated with various systemic pathological conditions, including hypertension, diabetes mellitus, and cardiovascular disease."  She further explained that this obstruction results in increased resistance to blood flow, ischemia in the retina, and further vision loss and secondary glaucoma, which she defined as raised pressure within the eye.  "K.D.," an ophthalmology resident with the U.S. Air Force, provided a similar statement in an April 2004 letter.  

These letters provide no evidence linking the Veteran's retinal vascular disorder or secondary glaucoma to his active service.  Service connection has not been established for any of the conditions that the medical professionals state are associated with his eye disease /injury.  The April 2010 letter, signed by V.B., is evidence against a finding that his condition had onset during his active service as she explained that the disorder presents with sudden visual loss, and the first indication that he had the condition is from 2004, many years after his separation from active service.  

The Veteran's statements all go to a connection between his hypertension and his eye disability.  As, service connection is not established for hypertension, his statements do not support a grant of service connection for his eye disability.  The lay statements provided by his spouse and neighbor add no evidence favorable to this claim.  

For the reasons stated above, the Board finds that the preponderance of evidence is against a grant of service connection for an eye disability.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for an eye disability is denied.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


